UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
KIM CARL
Plaintiff,
-against-
CITY OF YONKERS, et al.
Defendants.
x

 

HAVING ORDERED that KIM CARL, the plaintiff in the above-captioned nant
be in the custody of the U.S. Marshalls for the duration of trial in this matter; and

HAVING FOUND that trial in this matter is scheduled to begin on Monday, February
24, 2020; and

HAVING FOUND that plaintiff is entitled to appear in proper court attire;
IT IS HEREBY ORDERED that plaintiffs counsel be allowed to provide plaintiff with

clothing, including a suit jacket, one pair of pants, one shirt, a necktie, one pair of socks and
shoes.

Dated: February 20, 2020 FES 2 1 2020 Y, 4 Dor @
New York, NY So Ordered: luge, Lr

 

Hef. eos B. Daniels, U.S.D.J.

 

 
